ON MOTION FOR REHEARING.
HAWKINS, Judge.
The statement of facts on the main trial is only twenty-seven pages long. On the other hand, the transcript contains 237 pages, embracing thirty-four bills of exception. No brief was before us when the case was considered originally. Appellant has filed a motion for rehearing which contains nineteen pages, in which he urges that each bill of exception presents error. This has necessitated a complete review of the entire record for fear that in the absence of a brief something had been overlooked. It can at once be seen that this entails upon the court a tremendous and uncalled for amount of work.
After again considering each question presented we find nothing upon which a reversal can be predicated. The point that has attracted our most serious attention is appellant’s claim that a new trial should have been granted because he was deprived of the testimony of his mother, it being averred that she was not able to appear as a witness and testify. We have taken into consideration the court’s qualification to the bill of exception complaining of the denial of continuance, and also the evidence heard upon the motion for new trial. In February, 1929, appellant had applied for a continuance because of the absence of his father, whom he then said would testify to the same facts now expected from his mother. And then he made affidavit that the testimony expected from his father could not be procured from any other source. When this case was called for trial in June, 1930, he made application for continuance setting up that he expected from his mother the same evidence that he had formerly sworn could be secured from no one except his father. In the evidence heard upon motion for new trial reference is made to a “first case” and “second case” of appellant. It seems that on thé trial of each difficulty was experienced in getting appellant’s mother to the court house. Whether she was brought there upon the trial of the first case does not appear. It is shown that upon that occasion, after having been advised by the doctor who examined her that she was able to go she said, “Well, I will show *344you when I get over there that I am not able to go and testify”. The same thing happened when her presence was sought upon the trial of the instant case. The doctor testified upon that point as follows: “Something like ten days later I went back to see her when the second Gordon Williams case was called. I didn’t see any difference in her condition then; practically no change from the first time. It was my opinion that she was able to come to the court house and testify if she wanted to. I told her so. She stated that she wasn’t able, and I told her I was sure she was because there wasn’t a thing in the world wrong with her. I said, ‘you are just as normal as you ever are; not any more the matter with you now than there is the matter with you all the time’. I also stated ‘you know how I am not any more friend to the court than I am to you, I am just telling you plain facts; you are plenty able to go if you want to’. I believe about that time the deputies told her that they had to take her and they started to get ready or started out or something to get ready and I told her she had just as well get ready because she was going to have to go. She says, ‘well, I will show you when I get over there that I am not able to go and testify’. I didn’t see her after she got there.”
Another doctor who did see the witness after she was brought to the court house advised the court that the witness was not physically able to testify, and said, “I don’t think she was at that time because she had worked herself up to a frenzy, in a way”. He further says, “After observing her all during her stay in Quitman on that last case until the time she went home after the case was closed, if it had been her desire to testify and if she had done so voluntarily I feel like she would have been able to testify. * * * I think the condition that she was in here in the court house was brought on of her own volition. I think the whole affair from the beginning, from the time I saw her, that accelerated pulse rate and all, was probably due to a voluntary action on her part in the beginning.”
It can readily be seen that the testimony presented a situation which demanded the exercise of discretion on the part of the trial judge. Such discretion is necessarily lodged there. From a further careful review of the evidence we can not say that under such evidence and the circumstances of the whole case, the sound judicial discretion of the trial judge was abused in overruling the motion for new trial based upon the refusal ■of the continuance.
The motion for rehearing is overruled.

Overruled.